Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 7, 2020

                                       No. 04-19-00886-CR

                                     Zachariah Paul ZECHES,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CR0558
                         The Honorable Velia J. Meza, Judge Presiding


                                          ORDER
       Appellant’s court-appointed attorney filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967) asserting there are no meritorious issues to raise on
appeal. Counsel certifies he served copies of the brief and motion on appellant, informed
appellant of his right to review the record and file his own brief, informed appellant of his right
to seek discretionary review should the court of appeals declare the appeal frivolous, and
provided appellant with a form for requesting the record and explained to appellant the procedure
for obtaining the record. See Kelly v. State, 436 S.W.3d 313, 319 (Tex. Crim. App. 2014);
Nichols v. State, 954 S.W.2d 83 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). As of the date of this order,
appellant has not filed the record-request motion provided to him by his counsel.

        If appellant desires to file a pro se brief, we ORDER that he do so by May 22, 2020. If
appellant files a timely pro se brief, the State may file a responsive brief no later than thirty days
after appellant’s pro se brief is filed in this court.

       We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80–82 (1988)
(holding that motion to withdraw should not be ruled on before appellate court independently
reviews record to determine whether counsel’s evaluation that appeal is frivolous is sound);
Schulman v. State, 252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same).
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of April, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court